Case: 1:20-cr-00637 Document #: 8 Filed: 09/17/20 Page 1 of 1 PagelD #:36

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title; United States of America v. Case Number: 20 CR 637
Jeremiah Harris

An appearance is hereby filed by the undersigned as attorney for: Jeremiah Harris

Attorney name (type or print): Chelsy Van Overmeiren iE lL. = fy

Firm: Breen&Pugh

SEP 17 2020

BAVID WEISMAN

Street address: 53 W. Jackson Blvd. #1215

City/State/Zip: Chicago, IL 60604 MAGISTRATE JUDGE
UNITED STATES DISTRICT COURT
Bar ID Number: 6333497 Telephone Number: 312-360-1001

(See item 3 in instructions)

Email Address: cvano@breenpughlaw.com

Are you acting as lead counsel in this case? [ | Yes No
Are you acting as local counsel in this case? [] Yes [v] No
Are you a member of the court's trial bar? [| Yes No

If this case reaches trial, will you act as the trial attorney? [Y] Yes [] No

lf this is a criminal case, check your status. Retained Counsel

[ Appointed Counsel
If appointed counsel, are you

[] Federal Defender
[| CJA Panel Attorney

 

In order io appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746. this
statement under perjury has the same force and effect as a sworn statement made under oath

Executed on 9/17/2020

Attorney signature: S/_Chelsy L. Van Overmeiren Oo
(Use electronic signature if the aopearance form is filed electronically }

 

Revised G/g018
